Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00001-CV

                     IN THE INTEREST OF E.L.M.M., et al., Children

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01857
                         Honorable Peter A. Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFRIMED.

       SIGNED April 15, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice